Citation Nr: 9917720	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for the service-
connected right knee disability.  The record reflects that 
the appellant filed a timely notice of disagreement with this 
rating determination in August 1996.  A statement of the case 
was thereafter issued in December 1996.  The appellant 
perfected an appeal in this matter in March 1997.  The RO 
confirmed the assigned rating evaluation for the service-
connected disability in an August 1997 decision.  The 
appellant was afforded a hearing before a traveling Member of 
the Board in April 1999, at which time he submitted 
additional medical evidence for consideration in this matter.  
The appellant waived RO consideration of this evidence.

The Board notes that service connection for residuals of 
infectious hepatitis was denied by rating action dated in May 
1980.  The record does not reflect that the appellant filed a 
timely appeal of this decision, and the decision became 
final.  In conjunction with his claim for an increased 
evaluation for his right knee disability, in April 1996, the 
appellant also mentioned that he continued to experience 
residuals of hepatitis.  The appellant was advised by letter, 
dated in May 1996, that residuals of infectious hepatitis was 
previously denied, and of the requirement that new and 
material evidence be presented to reopen this claim.  In 
August 1996, the appellant filed a notice of disagreement 
(NOD) with the July 1996 rating decision which denied an 
increased rating for a right knee disability.  In his NOD, 
the appellant maintained that service connection was 
warranted for residuals of hepatitis.  The Board notes, 
however, there was no mention of the claimed residuals of 
hepatitis in the July 1996 rating action.  During an October 
1996 hearing, the appellant's representative indicated that 
the appellant had sought to reopen his claim for service 
connection for residuals of hepatitis in the April 1996 
correspondence.  It was noted that appellant had received 
treatment for this claimed disability at the VA medical 
facility, and the RO was requested to obtain this medical 
evidence in support of the appellant's request to reopen this 
claim.  In August 1997, the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for residuals of hepatitis had 
not been presented, and the claim was denied.  The record 
does not reflect that the appellant has perfected an appeal 
relative to this determination.  Accordingly, this matter is 
not presently in appellate status and will not be addressed 
by the Board. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In October 1998, the appellant underwent a right knee 
arthroscopy and debridement of extensive synovitis for 
degenerative meniscus tear and patellofemoral arthritis.

3.  The appellant's right knee disability is principally 
manifested by limitation of motion with degenerative changes 
involving the knee joint, with subjective complaints of 
functional limitation due to pain, and chronic pain which 
markedly reduces his activity level.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 20 percent evaluation for residuals of a right 
knee injury have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, and 5261(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is new, well grounded and adequately developed.  
This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 
32 (1992)).  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


Medical History

Service connection for post right knee injury with residuals 
was awarded in a May 1980 rating decision.  A 10 percent 
evaluation was assigned for this disability under Diagnostic 
Code 5257.

The record reflects that the issue of entitlement to an 
increased evaluation for the service-connected right knee 
disability was the subject of further adjudication.  The RO, 
in a rating decision issued in June 1988 confirmed and 
continued the assigned rating evaluation.  This determination 
was affirmed in an April 1989 rating action.  In September 
1989, the Board determined that a higher rating evaluation 
was not warranted in this case, and denied the appellant's 
claim.  In the context of this decision, it was noted that 
the medical evidence demonstrated that the appellant utilized 
medication for relief of pain and other symptoms associated 
with the right knee, and that VA examination of the knee was 
essentially normal.  It was noted that the appellant 
exhibited a full range of motion of the knee on examination.  
The Board concluded that the totality of the evidence 
demonstrated no more then slight impairment, which was 
adequately compensated by the assigned 10 percent rating.

More recently, in April 1996, the appellant sought an 
increased rating for his service-connected right knee 
disability.  In support of his claim, the appellant reported 
that he experienced increased discomfort associated with the 
right knee, in addition to back and hip problems due to the 
knee condition.

The appellant underwent VA examination in July 1996.  The 
medical examination report indicated that the appellant 
reported a history of a "left" knee injury sustained during 
service.  He reported symptoms of intermittent locking, 
discomfort, and instability resulting in the knee giving way.  
He also noted that the knee was occasionally "ice cold" to 
the touch. The examiner indicated that the appellant denied 
episodes of swelling.  It was noted that the appellant did 
not utilize any type of brace or support, cane or crutch due 
to his knee condition.  The appellant reported occasional use 
of Motrin.  The appellant reported that he no longer engaged 
in sports activities because of his knee disorder.  On 
physical examination, the appellant was observed to have good 
leg contour.  There was no evidence of atrophy.  A seven 
degree valgus was detected, bilaterally.  Range of motion was 
evaluated from zero degree extension to 120 degrees flexion 
on the right side, and zero degree extension to 125 degrees 
flexion on the left side.  Mild crepitus was detected on 
motion of either knee.  There was no evidence of laxity.  
There was some mild tenderness noted along the medial joint 
line, and in the parapatellar area.  It was noted that 
radiographic studies of the knees were not significant for 
any localizing pathology.  In his clinical assessment, the 
examiner indicated that the clinical findings revealed a 
history of what appeared to be subluxation of the patella 
with symptoms consistent with mild chondromalacia of the 
patella, and possible meniscal injury.

The RO, in a July 1996 rating decision, continued the 
assigned 10 percent evaluation for the service-connected 
disability.  The appellant filed a notice of disagreement 
with this determination in August 1996.

During an October 1996 hearing at the RO, the appellant 
provided testimonial evidence concerning his right knee 
condition.  He stated that experienced constant discomfort 
associated with the right knee.  In particular, the appellant 
reported that he experienced discomfort in the right knee 
when walking for extended periods, or making repetitive 
movements, such as riding a bicycle.  He indicated that he no 
longer participated in sports activities.  The appellant 
described periods during which the knee would become 
particularly symptomatic, necessitating that he sit or lean 
against an object in order to stretch and bend the leg.  He 
indicated that he was able to walk approximately three blocks 
before experiencing an onset of symptoms.  He stated that he 
was able to ascend stairs with relatively little trouble, but 
noted that he experienced difficulty when descending stairs.  
It was noted that the appellant took Motrin for his symptoms, 
and utilized a knee brace on occasion.  He related that his 
use of the metal brace depended upon the nature and level of 
his activity.  On average, he reportedly used the brace six 
times each year, for periods lasting from three days to one 
week in duration.  The appellant indicated that he was seen 
at the VA medical facility for his knee condition.  He 
indicated that medical personnel advised him to undergo 
exploratory surgery, while others have advised against 
surgical treatment.  It was contended that the last VA 
examination (July 1996) did not evaluate the appellant for 
functional limitation associated with right knee.  When 
queried, the appellant stated that he had been seen regularly 
at the VA medical facility for treatment of his right knee 
condition since 1986, but indicated that more recently he was 
only being seen intermittently.  The appellant explained that 
because physicians were unable to do more than prescribe 
Motrin or issue him a knee brace, he would go for clinical 
visits as needed.  In this context, he noted that he was last 
seen more than one year earlier.  The appellant stated that 
he had been employed at the VA medical facility since 1991.  
When questioned regarding whether he missed a lot of work due 
to his right knee condition, the appellant indicated that he 
coped with his knee symptoms by taking Motrin and utilizing 
the knee brace in order to avoid missing work.  

VA clinical records, dated from May 1993 to October 1994, 
were reviewed.  These records document clinical evaluation 
and surgical treatment the appellant received in May 1993 and 
September 1994 for an unrelated bilateral podiatric 
condition.

Private medical records, dated from January 1991 to August 
1996, were reviewed.  A December 1991 radiology report 
indicated that studies of the right knee showed no 
significant abnormality. 

The RO, in a December 1996, rating action denied an increased 
evaluation for the service-connected right knee condition.  
This determination was predicated upon a finding that the 
record did not demonstrate an increase in the severity of 
symptoms associated with the right knee disorder.

The appellant perfected an appeal in this matter in March 
1997.  In his substantive appeal, VA Form 9, the appellant 
indicated that the RO had not considered additional pertinent 
evidence concerning his right knee disorder.  The appellant 
reported that he was "placed off work from October 24, 1996 
to November 15, 1996."  He indicated that during this 
period, he was experiencing severe knee pain.  He was seen on 
an emergency basis October 24, 1996.  The appellant reported 
that, at that time, he was unable to walk without holding 
onto the wall for support as he entered the emergency room.

VA clinical records, dated from November 1996 to March 1997, 
documented intermittent treatment the appellant received.  
During a November 1996 evaluation, the appellant reported a 
sudden onset of right knee pain two weeks earlier.  The 
appellant reported no relief with medication.  On physical 
examination, the appellant exhibited a full range of motion 
with pain on movement.  The remainder of the examination was 
essentially normal.  The appellant was next seen in December 
1996 for complaints of a four to six week history of 
increased right knee pain and swelling.  He noted that his 
pain increased with activity, and was not alleviated with 
changes in position.  He reported no relief with medication.  
The clinical report noted a medical history of right 
subpatellar pain since 1971.  The examiner noted that a 
magnetic resonance imaging (MRI) study of the knee was 
normal, except for posteromedial grade II changes.  There was 
no evidence of a meniscal tear.  Physical examination was 
normal.  The appellant was noted to achieve full range of 
motion.  There was no evidence of effusion, erythema, or 
warmth.  The clinical assessment was right knee 
chondromalacia patella flare up.  The appellant was continued 
on medication, and instructed in therapeutic exercises.  The 
appellant was evaluated the following day.  The clinical 
report reflects that the appellant was evaluated with 
cartilage drainage of the knee.  It was noted that x-ray 
studies conducted at that time were negative for evidence of 
osteoarthritis.  When seen in May 1997, the appellant 
reported chronic right knee pain.  An assessment of chronic 
right knee pain with some worsening (per patient) was 
indicated.  The clinical plan included therapy and use of a 
neoprene sleeve with ace wrapping.  

On VA orthopedic examination in April 1997, the appellant 
reported subjective complaints of right knee pain.  The 
appellant reported symptoms of swelling, and episodes of the 
knee giving way.  The appellant reported that he limps on 
occasion, that he was unable to kneel or squat, and that he 
experienced pain when using stairways.  It was noted that the 
appellant was no longer able to use nonsteroidal anti-
inflammatory medications due to his stomach condition.  On 
examination, the examiner observed that the appellant 
ambulated with a normal gait.  There was no gross atrophy 
associated with the right knee.  It was noted that the 
appellant was wearing a knee shelve.  There was no evidence 
of effusion.  Mild medial and posterior medial joint line 
tenderness was detected.  Evaluation of the ligaments was 
essentially normal, with no evidence of medial lateral 
instability.  X-ray studies of the right knee were normal.  
The diagnostic impression was internal derangement, right 
knee.  In his assessment, the examiner indicated that 
examination revealed minimal findings with no sufficient 
impairment shown on examination.  

In an August 1997 rating decision, the RO continued the 
assigned 10 percent rating for the service-connected right 
knee disability.  This determination was predicated upon the 
RO's finding that the evidence demonstrated slight 
impairment, manifested by painful motion with activity.  

The appellant was afforded a hearing in April 1999 before a 
traveling Member of the Board.  During this hearing, the 
appellant stated that he experiences daily symptoms 
associated with his right knee disorder.  He stated that his 
knee causes him some limitations when walking, or ascending 
or descending stairs.  He often awakens at night because of 
pain, for which he must stretch the leg for relief.  The 
appellant described his right knee condition as progressive 
in nature, noting that his symptoms have increased in 
severity and now adversely impact upon his ability to perform 
duties associated with his employment or engage in social 
activities.  He described persistent symptoms, with pain 
ranging from sharp to dull depending upon his activity.  The 
appellant indicated that he is no longer able to "work out" 
the knee with stretching or manipulation when symptoms 
develop.  Instead, he now has to rest or elevate his leg.  
The appellant stated that he underwent surgery in 1998 
because of his progressive symptoms.  Therapeutic exercises 
were reported to be no longer effective but, rather caused 
the appellant additional pain.  Physical therapy was 
terminated.  He related that medical personnel have 
recommended further surgical treatment when the appellant 
attains the age of 55 years.  It was the appellant's 
contention that the medical evidence demonstrates the 
progressive nature of his right knee disorder, and is 
suggestive of continued symptoms.  The appellant stated that 
his knee symptoms prevent him from effectively performing the 
duties associated with his employment.  However, he indicated 
that because of his supervisory status, he is able to remain 
in his office when he becomes symptomatic.  When queried, the 
appellant indicated that he experiences daily flare-ups of 
his knee symptoms, although the severity of the symptoms 
typically coincides with his level of activity.  He indicated 
that even though he is able to perform duties in his office 
when his symptoms prevent further walking, toward the end of 
the work week he is must utilize leave because of his knee 
condition. 

Clinical records, dated from 1993 to 1998, were received into 
evidence at that time of the hearing.  A review of these 
records show that the appellant was seen at the VA outpatient 
clinic in October 1996, for complaints of progressive right 
knee pain, with relief with non-steroidal anti-inflammatory 
medication and use of the knee brace.  An October 1996 
radiology report indicated that a MRI study of the right knee 
revealed a tear in the posterior horn of the medical 
meniscus, with minimal knee effusion.  When seen in November 
1996, the appellant was evaluated with osteoarthritis of the 
patellofemoral joint of the right knee.  A December 1996 x-
ray examination of the right knee was normal.  A September 
1997 x-ray study of the right knee was negative.  The 
remainder of the VA outpatient records document physical 
therapy the appellant received from March 1997 to September 
1997, or were duplicative of records previously submitted.

Private medical reports disclose that the appellant underwent 
a right knee arthroscopy and debridement of extensive 
synovitis in October 1998.  A diagnostic impression of 
degenerative meniscus tear, patellofemoral arthritis was 
indicated.  On follow-up examination in December 1998, it was 
noted that the appellant was doing better overall.  It was 
noted that he was able to walk unrestricted, and that he was 
slowly returning to sports and other activities.  Examination 
of the right knee showed no effusion, joint line tenderness 
or instability.  Range of motion was measured from zero 
degree extension to 130 degrees flexion.  There was a 2+ 
patella femoral crepitus.  It was the physician's assessment, 
at that time, that there were no significant objective 
findings noted on examination.  The treatment plan included 
an exercise program and strengthening exercises.  


Analysis

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. 
§§ 4.10, 4.40.

Diagnostic Code 5257 provides for a 10 percent evaluation for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability.  A 20 percent rating requires evidence 
of moderate impairment of the knee, to include recurrent 
subluxation or lateral instability.  A 30 percent rating 
under this code requires severe impairment, to include 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  38 C.F.R. Part 4, Diagnostic Code 
5259.

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The appellant's right knee disability may also be rated based 
on limitation of motion.  Diagnostic Code 5260 provides that 
limitation of flexion of either knee to 60 degrees warrants a 
0 percent evaluation.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees.  A 50 percent evaluation requires 
that limitation be limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Additionally, the Board notes that a 20 percent evaluation is 
provided for dislocation of the semilunar cartilage of either 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.
 
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The appellant's right knee disability is evaluated under the 
criteria of Diagnostic Code 5257 of the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5257, there would, of necessity, need to be demonstrated 
moderate impairment of the knee with recurrent subluxation or 
lateral instability.  

To summarize, the evidence demonstrates that the appellant 
was treated for right knee symptoms during service.  The 
record reflects that the appellant was treated following his 
release from service for continued intermittent complaints of 
right knee symptoms, which were relieved with medication and 
subsequent bracing.  However, in December 1996, the appellant 
was evaluated for progressive right knee symptoms with no 
relief of his symptoms on medication or use of orthotic 
devices.  By 1998, the appellant sought medical attention for 
his persistent right knee pain, and arthroscopic surgery was 
recommended.  The surgery revealed the presence of 
degenerative meniscus tear and patellofemoral arthritis.  
Postoperatively, the appellant has continued to experience 
right knee pain.  It was thought that physical therapy for 
the right knee might offer some relief for the appellant; 
however, physical therapy was discontinued due to a non-
beneficial result.  In that regard, the appellant reported 
increased symptoms with therapeutic exercises.  The most 
recent VA examination was conducted in April 1997.  At that 
time, the appellant reported instability, swelling, and pain 
which markedly reduced his activity level.  Examination 
revealed mild medial and posterior medial joint line 
tenderness.  The examiner indicated that there was no 
objective evidence of instability detected, and that 
radiographic evaluation was normal.  However, it was noted 
that the appellant wore a knee sleeve.  The clinical 
assessment included a finding of internal derangement of the 
knee.  Range of motion of the right knee was not reported in 
the context of this examination report.  After a careful 
review of the evidence, the Board finds that while the 
findings noted at the time of the last VA examination 
document findings of a chronic right knee condition, the more 
recent outpatient clinical records reflect an increase in the 
severity of symptoms associated with the right knee disorder.  
In this regard, the more recent outpatient clinical records 
reflect persistent symptoms of pain and functional limitation 
of the knee which are consistent with the objective clinical 
findings on examination.  

Additionally, the appellant has provided credible testimonial 
evidence concerning the nature and extent of his right knee 
symptoms upon his daily functioning.  In the instant case, 
the appellant maintains that his present rating does not 
adequately reflect the degree of impairment associated with 
his service-connected right knee disability.  He reported 
that he experiences chronic pain and instability, swelling, 
and functional impairment due to pain.  In this regard, the 
Board notes that lay statements are considered competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.

The Board has considered the recent evidence of record, but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In light of the above, the evidence 
shows that the appellant's right knee disability is 
manifested by no more than slight impairment as contemplated 
under the provisions of Diagnostic Code 5257.  In this 
regard, the evidence shows that the appellant's right knee 
disability is manifested by objective evidence of mild joint 
line tenderness, with a 10 degree loss of mobility of the 
right knee on flexion of the knee joint.  The record contains 
no objective evidence of functional impairment beyond that 
contemplated by the assigned 10 percent evaluation.  There is 
no objective evidence of record which demonstrates moderate 
or severe impairment of the knee with recurrent subluxation 
or lateral instability.  Therefore, the Board concludes that 
there is no evidence that the appellant's right knee 
disability is characteristic of symptoms of recurrent 
subluxation or lateral instability as would be necessary for 
a higher rating under Diagnostic Code 5257. 

As noted, the record reflects no objective evidence of 
instability of the right knee.  Further, there is no 
identifiable additional disability for which a separate 
rating evaluation could be assigned for the right knee under 
Diagnostic 5257.  Consequently, application of VAOPCGPREC 23-
97, 62 Fed. Reg. 535603 (1997), which permits separate 
ratings under Diagnostic Codes 5003 and 5257 for disability 
of the knee when manifested by arthritis and instability, is 
not warranted.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).

However, after careful consideration of the recorded medical 
evidence, the Board instead finds that the right knee 
disability most closely satisfies the criteria of Diagnostic 
Code 5003, as contemplated by limitation of motion of the 
knee under Diagnostic Code 5260 and 5261.  In this respect, 
the evidence shows that on the most recent evaluation, the 
appellant exhibited a range of motion of zero degree 
extension to 130 degrees of flexion.  Thus, there is a loss 
of 10 degree of motion of the right knee on flexion of the 
knee joint.  Radiographic evaluation of the knee was normal, 
but there was objective clinical evidence of medial and joint 
line tenderness which the examiner opined to be consistent 
with a finding of internal derangement.  It was further the 
examiner's opinion that the service-connected disability was 
manifested by some impairment of the knee.  Inasmuch as the 
appellant's right knee disability is primarily manifested by 
symptoms of limitation of motion with evidence of 
degenerative changes, the Board concludes that such findings 
provide a sufficient basis upon which to evaluate the right 
knee disability pursuant to the criteria of Diagnostic Codes 
5003, 5260, and 5261.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exist for its selection) (citation omitted); 
see also Tedeschi v. Brown, 7 Vet. App. 411, 413-414 (1995).

In this context, the Board has considered whether an 
increased evaluation is warranted based upon functional 
impairment and pain under the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based 
upon the VA examiner's findings of some impairment of the 
right knee, albeit minimal, and degenerative changes 
associated with the knee, when considered in light of the 
appellant's statements concerning the functional limitation 
associated with his knee, it is the opinion of the Board that 
a reasonable factual basis is presented herein to award an 
increased evaluation of 20 percent for the service-connected 
right knee disability.  However, the evidence does not 
support a rating in excess of 20 percent for the right knee 
disorder.  In this respect, the objective medical evidence 
shows only a 10 degree of loss of flexion, with joint line 
tenderness.  Accordingly, the Board finds that a 20 percent 
evaluation, but no higher, is warranted for the appellant's 
right knee disability.

Furthermore, as the foregoing evidence is not clinically 
characteristic of right knee impairment showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating evaluation 
pursuant to these codes is not warranted in this instance. 
ORDER

A 20 percent evaluation is granted for residuals of a right 
knee injury is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

